Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Andrew Lawrence on 08/03/2021.

The application has been amended as follows: 
Cancel claim 3;
Replace claim 7 with the following:
“7.	The membrane module according to claim 2, wherein at least one feather key is in each case provided in the central bore of the deflection discs.”
Replace claim 8 with the following:
“8.	The membrane module according to claim 7, wherein two feather keys are provided in the central bores of the deflection disc, said feather keys being offset by 180º.”
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments with respect to rejection of claim 1 under 35 USC 103(a) as being unpatentable over US 5891222 to Hilgendorff, in view of US 2873030 to Ashton are found to be persuasive. EP 0752974B1 (English language equivalent US 6059856) to Ohlrogge has also been considered by the examiner. Ohlrogge discloses a membrane device connected to an exhaust line of a fuel tank. However, Ohlrogge fails to disclose claimed structure of the membrane module.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PRANAV N PATEL/Primary Examiner, Art Unit 1777